UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2015 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: July 22, 2015 Cementos Pacasmayo S.A.A. Announces Consolidated Results for Second Quarter 2015 Lima, Peru, July 22, 2015 – Cementos Pacasmayo S.A.A. and subsidiaries (NYSE: CPAC; BVL: CPACASC1) (“the Company” or “Cementos Pacasmayo”) a leading cement company serving the growing Peruvian construction industry, announced today its consolidated results for the second quarter (“2Q15”) and six months (“6M15”) ended June 30, 2015. These results have been prepared in accordance with International Financial Reporting Standards (“IFRS”) and are stated in nominal Peruvian Nuevos Soles (S/.). Financialand Operational Highlights: 2Q15 Highlights · Consolidated EBITDA increased 6.4%to S/. 89.3 million in 2Q15 fromS/. 83.9 million in 2Q14; achieving a Consolidated EBITDA margin of 32.3%,compared with 27.7% in 2Q14 · Net incomeincreased 8.0% to S/. 44.3 million in 2Q15 from S/. 41.0 million in 2Q14 · Gross margin increased to 43.2%in 2Q15 from 40.4% in 2Q14, reflecting cost-cutting initiatives · Revenues fell 8.8%, on weaker demand from public sector · Piura project now in final stage of construction; cement production to begin during 3Q15 6M15 Highlights · Consolidated EBITDA increased 8.4% to S/. 178.5 million from S/.169.7 million in 6M14, achieving a Consolidated EBITDA margin of 31.5%, compared with 27.3% in 6M14 · Net incomeincreased 19.4% to S/. 96.5 million · Gross margin increased to 43.1%in 6M15 from 40.5% in 6M14 · Revenues fell 6%, on weaker demand from public sector 2 Financial and Operating Results 2Q15 2Q14 % Var. 6M15 6M134 % Var. In millions of S/. Sales of goods -8.8% -6.0% Gross profit -2.4% 0.2% Operating profit 6.7% 8.7% Net Income 8.0% 96-5 19.4% Net income of controller 8.4% 19.5% Consolidated adjusted EBITDA 6.4% 8.4% Cement EBITDA* 6.8% 8.5% Gross Margin 43.2% 40.4% 2.8 pp. 43.1% 40.5% 2.6 pp. Operating Margin 26.4% 22.6% 3.8 pp. 25.6% 22.2% 3.4 pp. Net Income 16.0% 13.5% 2.5 pp. 17.0% 13.4% 3.6 pp. Net Income of Controller Margin 16.4% 13.8% 2.6 pp. 17.4% 13.7% 3.7 pp. Consolidated adjusted EBITDA Margin 32.3% 27.7% 4.6 pp. 31.5% 27.3% 4.3 pp. Cement EBITDA Margin 33.4% 28.5% 4.9 pp. 32.5% 28.2% 4.5 pp. * Corresponds to EBITDA excluding the Fosfatos del Pacifico and Salmueras Sudamericanas projects which are not linked to the cement business and are currently in pre-operating stages, therefore they are not generating revenues. 3 Management Comments In the second quarter, we remained focused on our strategy to be an efficient, high-margin producer of construction materials. Despite the reduced volume of cement sold, we succeeded in increasing our gross margin by 280 basis points from a year ago, while our EBITDA margin also expanded. This demonstrates the success of recent initiatives we have implemented to reduce both the cost of production and our corporate overhead.There is now meaningful operating leverage built into our production model. This strategy can also be seen in our results for the first half of 2015. Despite lower year-on-year cement volumes, our gross margin was 43.1%, up from 40.5% in the first half of 2014, while EBITDA grew 8.4%. Second quarter results were impacted by continued weakness in cement demand from the public sector. This led to a 9.4% reduction in cement volumes sold, and also reduced year-on-year EBITDA, excluding S/. 8.8 million of income from the sale of a real estate asset. On a positive note, the self-construction market, which accounts for more than 50% of our output, remained resilient, with stable demand compared with a year ago. We have now entered the final phase of construction at our Piura plant, which will be Peru’s most technologically advanced cement facility. In the course of the second quarter we finished the electro mechanical setup and began the commissioning of the cement line, which includes cement grinding, packaging, transferring to pallets and loading the trucks for dispatch. We expect the US$386 million facility to begin cement production during 3Q15 and to begin clinker production by the fourth quarter, on time and on budget. The facility will reach 60% capacity by year-end, a level which we have established as the optimal capacity utilization given the current conditions in the Peruvian cement market. At that point, our operations will benefit from streamlined production and the elimination of clinker imports providing a meaningful boost to our margins going forward and we will be in a position to increase capacity utilization along with demand. Looking ahead to the second half of 2015, independent forecasts point towards a recovery in Peruvian infrastructure spending. Local government spending improved slightly late in the quarter, and we expect this trend to continue through the second half, while the self-construction market is expected to remain at or near its current level.Based on this, we now expect full-year cement volumes to be similar to those of 2014. We do expect to incur additional costs in the second half of the year, related to the start-up of the Piura plant. The efficiency measures we have implemented in the last 12 months mean we will be in a position to absorb these additional costs without reducing full-year margins compared to 2014. To sum up, we believe we are well-positioned for the second half of the year, both in terms of our operations and the overall demand environment.The start-up of the Piura facility will be a landmark in the history of the Company, and we are confident about 2016 and beyond. 4 Economic Overview for 2Q15: GDP growth was 2.1% in the January-May period, the most recent month where data was available, according to the National Institute of Statistics. Consesus estimates for 2015 GDP growth are at around 3.1%, compared with 2.4% in 2014, with a further acceleration in 2016. Infrastructure spending in 2015 is expected to total $6.5 billion, a 40% increase from 2014, according to Apoyo Consultoría. A pick up in spending in the second half of the year is expected to offset a weak first six months to the year. In an effort to stimulate the economy, the central government has recently passed measures to accelerate public spending, including infrastructure spending. These measures are specifically targeted at boosting spending at a regional level, where the election of new local governments has delayed public projects. Nonetheless, It is important to mention that the outlook for 2016 and beyond is positive. According to JP Morgan, there is less risk in this presidential race than any of the previous ones, which should imply less political risk with reduced impact on investment. 5 Peruvian Cement Industry Overview: Cement demand in Peru is mainly supplied by Cementos Pacasmayo, UNACEM and Cementos Yura. Cementos Pacasmayo primarily supplies the northern region of Peru, while UNACEM supplies the central region and Cementos Yura the southern region. The northern region of Peru, according to the Instituto Nacional de Estadística e Informática (INEI) and Apoyo Consultoría, represents approximately 23% of the country’s population and 14% of national Gross Domestic Product (“GDP”).During the last 10 years, cement dispatches have grown steadily; however, despite this growth, Peru continues to have a significant housing deficit estimated at 1.9 million households throughout the country as per the Ministry of Housing, Construction and Sanitation. In Peru, the majority of cement is sold to a highly fragmented consumer base of individuals that tend to gradually buy bags of cement to build or to improve their homes, a segment the industry refers to as “self-construction”. 6 Main Infrastructure Projects in the Area of Influence: Infrastructure spending in 2015 is expected to total $6.5 billion, a 40% increase from 2014, according to Apoyo Consultoría. A pick up in spending in the second half of the year is expected to offset a weak first six months to the year. Specifically in the northern region of Peru, where Cementos Pacasmayo is the leading provider of cement, there are three projects that are in the execution phase. · Talara Refinery – Cementos Pacasmayo has been contracted to provide cement, concrete and piles for this project.The Company estimates that as of June 30, 2015, around 10% of the total cement needed has been shipped. · Chavimochic Project – Cementos Pacasmayo is in the final stages of contract negotiations to provide cement and concrete for this project. Shipments should begin during 3Q15. · Longitudinal de la Sierra Highway – Cementos Pacasmayo has been contracted to provide cement and concrete for this project. As of June 30, 2015, the Company estimates that around 15% of the total demand for the project has been shipped. During 6M15 there were some delays due to rains, but shipments have now resumed. 7 Operating Results: Production: Cement Production Volume (thousands of metric tons) Production 2Q15 2Q14 % Var. 6M15 6M14 % Var. Pacasmayo Plant -10.4
